DETAILED ACTION
Continued Examination Under 37 CFR 1.114
 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/8/2022 has been entered.

 	Claims 1-3, 5-11, 13-17, 19 and 20 have been amended. Claims 1-20 are pending.

 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 	The previous pending objection to claims 1, 8 and 15 has been withdrawn.

Claim Objections
 	Claims 1-20 are objected to because of the following informalities:
 	Claims 1, 2, 4, 6, 7, 15, 16, and 18-20 recite “the target utilization”. There is insufficient antecedent basis for this limitation in the claims. Appropriate correction is required.
Claim 4 recites “said calculating the delta target of the lowest utilized employee”. Claims 11 and 18 recite “said program instructions to calculate the delta target of the lowest utilized employee”. There is insufficient antecedent basis for these limitations in the claims. Appropriate correction is required.
Claim 5 recites “the total number of employees is n”. There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.
 
 	Claim 5 recites “iterating operations of the method inward from the highest and lowest utilized employees”. It is unclear which operations Applicant is referring to and what “inward” defines. As such, this limitation is deemed vague and indefinite. Clarification is required.
Claim 15 recites “program instructions to cause reexecution of the program instructions for the employees associated with the first and second indices until the first and second indices are equal”. It is unclear which program instructions are reexecuted. As such, this limitation is deemed vague and indefinite. Clarification is required.

Claim Rejections - 35 USC § 101
      35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


      Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims are directed to an abstract idea without significantly more.
Here, under step 1 of the Alice analysis, method claims 1-7 are directed to a series of steps, computer program product claims 8-14 are directed to one or more computer readable storage media and program instructions stored on the one or more computer readable storage media, and system claims 15-20 are directed to one or more computer processors; one or more computer readable storage media; program instructions stored on the one or more computer readable storage media for execution by at least one of the one or more computer processors.  Thus the claims are directed to a process, manufacture and machine, respectively.
Under step 2A Prong One of the analysis, the claimed invention is directed to an abstract idea without significantly more. The claims recite optimizing employee workload, including retrieving, determining, calculating, determining, reassigning, ascertaining, and applying steps.  
The limitations of retrieving, determining, calculating, determining, reassigning, ascertaining, and applying, are a process that, under its broadest reasonable interpretation, covers organizing human activity concepts, but for the recitation of generic computer components.  
Specifically, the claim elements recite retrieving utilization data associated with employee workload for each employee of a plurality of employees; determining a highest utilized employee based on the retrieved data; determine a lowest utilized employee based on the retrieved data; calculating a delta target utilization of the highest utilized employee based on the retrieved data; determining whether the delta target is greater than a first workload associated with the lowest utilized employee; responsive to the delta target being lower than the first workload, determining that the highest utilized employee cannot take the first workload; responsive to the delta target being greater than the first workload, determining if the sum of the first workload and a second workload associated with the highest utilized employee is less than a predefined target utilization for the highest utilized employee; and responsive to the sum being less than the target utilization, transforming a work assignment list to reassign the first workload to the highest utilized employee; and ascertaining, in real time prior to and after said reassigning, an optimized overall utilization of the plurality of employees with respect to a plurality of client computing devices, via applying, in real time, a result of a calculation that used one or more algorithms selected from the group consisting of a tight-fit algorithm, a loose-fit algorithm and a combination thereof.
That is, other than reciting computer memory, one or more hardware processors; one or more computer readable storage media; and program instructions stored on the one or more computer readable storage media, the claim limitations merely cover managing interactions between people, thus falling within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claims recite an abstract idea.
Under Step 2A Prong Two, the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. This judicial exception is not integrated into a practical application.  The claims include computer memory, one or more hardware processors; one or more computer readable storage media; and program instructions stored on the one or more computer readable storage media. The computer memory, one or more hardware processors; one or more computer readable storage media; and program instructions stored on the one or more computer readable storage media in the steps is recited at a high-level of generality, such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  As a result, the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of computer memory, one or more hardware processors; one or more computer readable storage media; and program instructions stored on the one or more computer readable storage media amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
None of the dependent claims recite additional limitations that are sufficient to amount to significantly more than the abstract idea. Claims 2 and 3 further describe determining the highest utilized employee and the predefined target utilization is selected to prevent employee burn-out. Claims 4-6 further describe calculating the delta target of the lowest utilized employee, iterating operations of the method, and determining if the sum of the first workload and a second workload is less than the target utilization. Claim 7 further describes said reassigning the first workload to the highest utilized employee. Similarly, dependent claims 9-14 and 16-20 recite additional details that further restrict/define the abstract idea. A more detailed abstract idea remains an abstract idea.
 Under step 2B of the analysis, the claims include, inter alia, computer memory, one or more hardware processors; one or more computer readable storage media; and program instructions stored on the one or more computer readable storage media.
As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
There isn’t any improvement to another technology or technical field, or the functioning of the computer itself.  Moreover, individually, there are not any meaningful limitations beyond generally linking the abstract idea to a particular technological environment, i.e., implementation via a computer system.  Further, taken as a combination, the limitations add nothing more than what is present when the limitations are considered individually.  There is no indication that the combination provides any effect regarding the functioning of the computer or any improvement to another technology.
In addition, as discussed in paragraph 0020 of the specification, “Employee server 110 can be a standalone computing device, a management server, a web server, a mobile computing device, or any other electronic device or computing system capable of receiving, sending, and processing data. In other embodiments, employee server 110 can represent a server computing system utilizing multiple computers as a server system, such as in a cloud computing environment. In another embodiment, employee server 110 can be a laptop computer, a tablet computer, a netbook computer, a personal computer (PC), a desktop computer, a personal digital assistant (PDA), a smart phone, or any other programmable electronic device capable of communicating other computing devices (not shown) within 100 via network 101. In another embodiment, employee server 110 represents a computing system utilizing clustered computers and components (e.g., database server computers, application server computers, etc.) that act as a single pool of seamless resources when accessed within employee utilization environment 100.”
As such, this disclosure supports the finding that no more than a general purpose computer, performing generic computer functions, is required by the claims.
Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  See Alice Corporation Pty. Ltd. v. CLS Bank Int’l et al., No. 13-298 (U.S. June 19, 2014).

Response to Arguments
 	In the Remarks, Applicant argues Claim 1 has also been amended to require "retrieving, in electronic form from computer memory, utilization data" thereby rendering the claim impossible to perform in the human mind. Moreover, claim 1 as currently pending includes a transformation, which per USPTO guidance, is indicative that the claim is drawn to a practical application.
In addition, regarding claim 3, as noted in Applicant's response filed June 27, 2022, USPTO guidance states that an additional consideration indicative that an additional element or combination of elements has integrated an alleged abstract idea into a practical application is that the additional element applies or uses a judicial exception to effect a prophylaxis for a disease or medical condition. The claim has been amended to recite "wherein the predefined target utilization is selected to prevent employee burn-out" as supported by paragraphs 0002 and 0026. Assuming arguendo that claim 1 is still deemed to recite an abstract idea, the recitation in claim 3 clearly integrates that idea into a practical application, namely the claimed element results in a prophylaxis for a health condition, namely employee burn-out.
Applicant notes that Step 2A asks whether the claim is directed to an abstract idea. In this case, the answer is clearly "no." Claim 8 now recites a "tangible computer program product for optimizing employee workload, the computer program product comprising: one or more physical computer readable storage media...." Accordingly, claim 8 is not directed to an idea, but rather to a physical thing. 
Moreover, claim 8 as currently pending includes a transformation, which per USPTO guidance, is indicative that the claim is drawn to a practical application. In addition, as noted in Applicant's response filed June 27, 2022, USPTO guidance states that an additional consideration indicative that an additional element or combination of elements has integrated an alleged abstract idea into a practical application is that the additional element applies or uses a judicial exception to effect a prophylaxis for a disease or medical condition. The claim has been amended to recite "program instructions to determine that the highest utilized employee cannot take the first workload for preventing employee burn-out" as supported by paragraphs 0002 and 0026. This recitation clearly integrates the idea of claim 8 into a practical application, namely the claimed element results in a prophylaxis for a health condition, namely employee burn-out.
Claim 15 has also been amended to require "one or more hardware processors" thereby rendering the claim impossible to perform in the human mind. Moreover, claim 15 as currently pending includes a transformation, which per USPTO guidance, is indicative that the claim is drawn to a practical application. In addition, as noted in Applicant's response filed June 27, 2022, USPTO guidance states that an additional consideration indicative that an additional element or combination of elements has integrated an alleged abstract idea into a practical application is that the additional element applies or uses a judicial exception to effect a prophylaxis for a disease or medical condition. The claim has been amended to recite "wherein the target utilization is a value selected to prevent employee burn-out, wherein the target utilization has the same value for all employees" as supported by paragraphs 0002 and 0026. This recitation clearly integrates the idea of claim 15 into a practical application, namely the claimed element results in a prophylaxis for a health condition, namely employee burn-out. The Examiner respectfully disagrees.
The limitations of retrieving, determining, calculating, determining, reassigning, ascertaining, and applying, are a process that, under its broadest reasonable interpretation, covers organizing human activity concepts, but for the recitation of generic computer components.  
That is, other than reciting computer memory, one or more hardware processors; one or more computer readable storage media; and program instructions stored on the one or more computer readable storage media, the claim limitations merely cover managing interactions between people, thus falling within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claims recite an abstract idea.
Moreover, the claims recite a mathematical relationships and calculations, including via applying, in real time, a result of a calculation that used one or more algorithms selected from the group consisting of a tight-fit algorithm, a loose-fit algorithm and a combination thereof. Here, the a result of a calculation that used one or more algorithms selected from the group consisting of a tight-fit algorithm, a loose-fit algorithm and a combination thereof is merely considered a complex mathematical exercise, thus directed to an abstract idea. The claimed use of the algorithms does not seem to involve anything other than the application of a known technique in its normal, routine, and ordinary capacity.
Claims 2 and 3 further describe determining the highest utilized employee and the predefined target utilization is selected to prevent employee burn-out. A more detailed abstract idea remains an abstract idea.
Under Step 2A Prong Two, the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. This evaluation is performed by (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception, and (b) evaluating those additional elements individually and in combination to determine whether the claim as a whole integrates the exception into a practical application. 2019 PEG Section III(A)(2), 84 Fed. Reg. at 54-55. Besides the abstract idea, the claims include computer memory, one or more hardware processors; one or more computer readable storage media; and program instructions stored on the one or more computer readable storage media.
The computer memory, one or more hardware processors; one or more computer readable storage media; and program instructions stored on the one or more computer readable storage media in the steps is recited at a high-level of generality, such that it amounts no more than mere instructions to apply the exception using a generic computer component.  These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer.  It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of these computer components does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014).
Even when viewed in combination, the additional elements in the claims do no more than use computer components as a tool (i.e., computer memory, one or more hardware processors; one or more computer readable storage media; and program instructions stored on the one or more computer readable storage media).  There is no change to the computers and/or other technology recited in the claims, thus the claims do not improve computer functionality or other technology. See, e.g., Trading Technologies Int’l v. IBG, Inc., 921 F.3d 1084, 1093 (Fed. Cir. 2019) (using a computer to provide a trader with more information to facilitate market trades improved the business process of market trading, but not the computer) and the cases discussed in MPEP 2106.05(a)(I), particularly FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095 (Fed. Cir. 2016) (accelerating a process of analyzing audit log data is not an improvement when the increased speed comes solely from the capabilities of a general-purpose computer) and Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055 (Fed. Cir. 2017) (using a generic computer to automate a process of applying to finance a purchase is not an improvement to the computer’s functionality). Accordingly, the claim as a whole does not integrate the recited judicial exception into a practical application and the claim is directed to the judicial exception.
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE D BOYCE whose telephone number is (571)272-6726. The examiner can normally be reached M-F 10a-6:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao (Rob) Wu can be reached on (571) 272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDRE D BOYCE/Primary Examiner, Art Unit 3623                                                                                                                                                                                                        December 14, 2022